DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-7, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0283282) in view of Sivagaminathan (US 2021/0386898).
Regarding claim 1, Kim (US 2015/0283282) teaches An aroma cartridge, comprising a columnar housing having first and second substantially triangular surfaces parallel to and congruent with each other and a side surface connecting the first and second surfaces (Title, Fig. 11 shows the two triangular sides with a side surface); wherein 5said housing has a hollow portion to store a scent source (Paragraph [0019] solid fragrance source 90), a scent passage for emitting scent from the scent source in the hollow portion to the outside (passage from inlet 82 to outlet 88), connecting said hollow portion to the outside and opening at said first surface (see fig. 11), and an opening formed on said side surface (Fig. 11 inlet 82) for introducing air from outside to said hollow portion (inlet 82); each of said first and second surfaces has a corresponding first vertex (fig. 11 shows the vertexes are corresponding); 10said scent passage is opened at a portion  on the second surface.
Sivagaminathan (US 2021/0386898) (hereinafter referred to as ‘Siva’) teaches a near field communication tags provided on aroma cartridges (Paragraphs [0005], [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the NFC tags on cartridges as taught by Siva in the device taught by Kim. One would have been motivated to do so in order to communicate information pertinent the cartridge and its operation in a convenient a known fashion. Further regarding the exact location of the tag: It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kim in view of Siva such that the NFC tag is on a second surface. One would have been motivated to do so to use one of the finite number of predictable results to arrive at the claimed invention.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex. There being at most only 5 surfaces of the cartridge where a NFC tag can be located necessitates that an ordinary artisan would look to place the tag on one of said surfaces in a convenient and easily operable positions, and one could do so without undue experimentation in order to arrive at results that are nothing more than predictable. The burden is herein moved to Applicant to prove the positioning of said NFC tag produces unexpected results.
Further regarding claims 4, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the NFC tag at the claimed position to arrive at the claimed invention. See the rejection of claim 1 above and the incorporation of Siva into the primary reference, the claims are similarly rejected.
Regarding claim 5 and 10, Kim further teaches said triangle is an isosceles triangle and said first vertex is the vertex formed by two sides of equal length of said isosceles triangle (Fig. 11 shows the first vertex close to outlet 88).
Regarding claim 6 and 11, Kim further teaches said triangle is an equilateral triangle (Fig. 11 and 12)
Regarding claim 7 and 12, Siva further teaches the NFC is attached to the housing by a sticker (Paragraph [0015]).
Regarding claim 13, Kim teaches An aroma display having a cartridge loading section for containing a plurality of aroma cartridges, for emitting scent from each of said plurality of aroma cartridges (figs. 1-5); wherein each of said plurality of aroma cartridges includes a columnar housing having first and second substantially triangular surfaces parallel to and congruent with each other and a side surface connecting the first and second surfaces; said housing has a hollow portion to store a scent source, a scent passage for emitting scent from the scent source in the hollow portion to the outside, connecting said hollow portion to the outside and opening at said first surface, and an opening formed on the side surface for introducing air from outside to said hollow portion; each of said first and second surfaces has a corresponding first vertex; said cartridge loading section of said aroma display has an inner shape rotationally symmetric about a prescribed center (at least one of fig. 6 and 7 show this), and receives each said aroma cartridge such that said first vertex is positioned adjacent to said center and such that said second surfaces of said plurality of aroma cartridges are aligned on one plane (Figs. 2-4 show this). Kim appears to be silent with regards to a near field communication tag on the second surface.
Siva teaches a near field communication tags provided on aroma cartridges (Paragraphs [0005], [0015]), with an NFC interface for communicating with said NFC tags (Paragraph [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the NFC tags on cartridges as taught by Siva in the device taught by Kim. One would have been motivated to do so in order to communicate information pertinent the cartridge and its operation in a convenient a known fashion. Further regarding the exact location of the tag: It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kim in view of Siva such that the NFC tag is on a second surface and on a surface of display 10 such that a wall of the device reads on the limitation of a chip mounting stage. One would have been motivated to do so to use one of the finite number of predictable results to arrive at the claimed invention.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex. There being at most only 5 surfaces of the cartridge where a NFC tag can be located necessitates that an ordinary artisan would look to place the tag on one of said surfaces in a convenient and easily operable positions, and one could do so without undue experimentation in order to arrive at results that are nothing more than predictable. 
Further regarding the limitation that there are a plurality of near field communication chips mounted such that there is a chip mounting stage: Siva teaches an NFC interface for interfacing with the chips (Paragraph [0018]), and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple NFC interfaces such that they form a chip mounting stage in order to arrive at the claimed invention. The courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). The examiner herein asserts that the NFC chips merely function to read and interface with the NFC tags which is neither a new nor unexpected result. The burden is herein moved to Applicant to prove the positioning of said NFC tag and the plurality of NFC chips produces unexpected results.
Regarding claim 14, Kim further teaches each of said near field communication chips receives, when said aroma cartridge is loaded at a portion close to said near field communication chip, data identifying scent source contained in said aroma cartridge by near field communication with said near field communication tag of 5said aroma cartridge, and outputs the data identifying the scent source and data identifying said near field communication tag (Paragraphs [0022]-[0023]); said aroma display further comprising a control circuit receiving said data identifying the scent source from each of said near field communication chips, and based on the data, driving that aroma cartridge which has a desired scent source to emit 10the scent (Claim 15).
Regarding claims 15-18, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kim in view of Siva such that the chips are arranged as claimed to arrive at the claimed invention. See the rejection of claims 1 and 13 above and the incorporation of Siva into the primary reference, the claims are similarly rejected.
Regarding claim 19, Kim in view of Siva teaches An aroma display system comprising one or a plurality of aroma cartridges and an aroma display emitting scent from the plurality of aroma cartridges; wherein each of said plurality of aroma cartridges includes a columnar housing having first and second substantially triangular surfaces parallel to and congruent with each other and a side surface connecting the first and second surfaces; said housing has a hollow portion to store a scent source, a scent passage for emitting scent from the scent source in the hollow portion to the outside, connecting said hollow portion to the outside and opening at said first surface, and an opening formed on the side surface for introducing air from outside to said hollow portion; each of said first and second surfaces has a corresponding first vertex; said scent passage is opened at a portion near said first vertex of said first surface; said aroma cartridge further includes a near field communication tag provided on said second surface or said side surface of said housing for transmitting identification data for identifying type of scent source contained in the aroma cartridge to a near field communication chip by near field communication; said near field communication tag is arranged on the surface of said housing, at a position closer to said second surface than said first surface and closer to an opposite side of said first vertex of said second surface than said first vertex of said second surface; said aroma cartridge has a cartridge loading section for containing a plurality of aroma cartridges; said cartridge loading section has an inner shape rotationally symmetric about a prescribed center, and receives each said aroma cartridge such that said first vertex is positioned adjacent to said center and such that said second surfaces of said plurality of aroma cartridges are aligned on one plane; said aroma display further includes a chip stage mounting a plurality of near field communication chips arranged at positions enabling communication with said near field communication tag of any of said plurality of aroma cartridges, respectively corresponding to said plurality of aroma cartridges loaded in said cartridge loading section (See rejections of claims 1, 13, and 15-18 above).

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicant’s remark on page 9 and 10 directed towards claim 1 arguing Kim in view of Siva does not teach or fairly suggest the NFC stickers are not persuasive. Applicant argues Siva insufficiently teaches the location of the NFC stickers, however the reference is not relied upon for said teaching and thus the argument is moot. Applicant further argues on page 11 that it is non-obvious in view of the cited prior art to include multiple NFC stickers on multiple modules. This is not persuasive firstly because applicant identifies on the record that multiple NFC stickers are taught by the Siva reference (Paragraph 1 on page 10 of remarks). Applicant further argues that the location of the near field tag location of the prior art are baseless as Siva does not disclose a location of the NFC sticker. This is further not persuasive as the stickers must go somewhere, and there are a finite number of solutions that an ordinary artisan could easily pursue, and thus the location of the NFC stickers is considered obvious to try (See the rejections of claims 1, 13, and 19 above). Applicant’s arguments on page 11 arguing that because there is only one NFC sticker that there cannot be a plurality of NFC interfaces is further not persuasive because as Applicant admits there are multiple NFC stickers, Paragraphs [0015] and [0023] set forth that each rack of a plurality of cartridges 30 has a unique sticker associated therewith – and further as set forth in the rejection of claim 13 above, the mere duplication of parts (in this case NFC interfaces or chips as claimed) has no patentable significance unless a new and unexpected result is produced. There is no unexpected result produced and applicant makes no claim that there is. The plurality of NFC interfaces, the inclusion of which would be readily achievable by an ordinary artisan, would in there inclusion form a chip mounting stage as there are no further structural limitations directed towards said “chip mounting stage” and therefore the limitation is broad and can be interpreted to encompass a plurality of chips located on a surface or surfaces. Therefore claims 1, 13, and 19 remain rejected and their dependents remain rejected similarly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799